COXE, District Judge
(orally). The decision of the board of general appraisers is affirmed upon the opinion delivered by General Appraiser Wilkinson, which is as follows:
“The merchandise is dulcin. It was assessed for duty as saccharine at $1.50 per pound and 10 per cent, ad valorem under para graph 211 of the act of July, 1897, and is claimed to be dutiable as a chemical compound at 25 por cent, under paragraph 3. Saccharine and dulcin are both derived from coal tar, and are similar in appearance, character, and use; but each is a, distinct article, manufactured under a specific patent and of a different chemical composition. Saccharine is anliydro-ortho-sulphamin-benzoic acid, while dulcin is para-phenetol-carbamid. Dulcin might bo classified by similitude as saccharine but for its enumeration as a chemical compound. We find that it is a chemical compound, and sustain the protest. Reference is made to Arthur v. Lahey, 96 U. S. 112, 24 L. Ed. 766.”